Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Interpretation
Claim 10 claims product-by-process claim language in describing that the cell support is “overmolded”.  This limitation will be interpreted based on if the end product is substantially the same or a non-obvious variant of the claimed process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP §2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2020/0251696).
Regarding claim 1, Qiao discloses a battery comprising: 
a sealed battery housing assembly (see assembly of Fig. 1, for example) including 
a base (22); 
an outer lid (21); 
a first seal member (28) disposed between the base and the outer lid (see Fig. 6 which illustrates the seal 28 between the base and outer lid), the base and the outer lid in sealing engagement; 
an inner lid (partition plate 42); 
a second seal member (43) disposed between the outer lid and the inner lid (see paragraph 219 which discloses the gasket 43 between the outer lid and the partition plate 42), the outer lid and the inner lid in sealing engagement; 
a terminal body (25, along with electrical connections, 253, that connect the terminal to the battery cell)
Qiao, in Fig. 5, discloses terminal body (25, 252), in a cavity along with a circuit board (24) and teaches an electrical connector (253) that facilitates connection from the terminal (25) to the battery cells (23).  Qiao goes on to disclose the importance of ensuring that water does not get come into contact with the battery cells (see paragraphs 14 and 15, for example).  However, Qiao, in the embodiment of Fig. 6, does not disclose a configuration which provides a seal for the terminal body (253, 25) when it passes through the seal/partition plate (42).  In other words, 
In other embodiments, Qiao does teach such a seal, such as in Fig.3 which shows an electrical connection between the terminal body (25, 253) and the plate (35) covering the battery cell (23).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the sealing member of Fig. 3 of Qiao to the inner lid/partition of Qiao in order to prevent water from passing through the terminal body and going into the battery cell.
Regarding claim 2, Qiao, as modified above, further discloses the inner lid (42) further includes a terminal opening (where terminal body 253 passes through) defined therein; the terminal body is disposed in the terminal opening of the inner lid; and the third seal member is disposed between the inner lid and the terminal body about the terminal opening (such as seal member 354 of Fig. 3 in Qiao). 
Regarding claim 3, Qiao, as modified above, does not explicitly disclose that the second and third seal members are unitarily formed. However, Qiao, as modified above, teaches the 2nd and 3rd seal members are in close proximity to each other and are both made of waterproof bonding agent (see description of 43 in paragraph 219 and see description of 354 in paragraph 212).  Integrating these two sealing means would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than simply making integral two known parts of a known structure.  The use of a one piece construction instead of the structure disclosed in modified Qiao would be merely a matter of obvious engineering choice and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Qiao further discloses the outer lid includes a main wall (the wall of the outer lid) and a ridge extending from the main wall, the main wall and the ridge forming an L-shaped interior endwall (see annotation below of Fig. 6 in Qiao which illustrates the L-shaped endwall); the inner lid includes a lateral extension (see annotated figure below); and the second seal member is in sealing contact with the L-shaped interior endwall and the lateral extension of the inner lid (see figure below which shows seal 43 in contact with both). 

    PNG
    media_image1.png
    304
    370
    media_image1.png
    Greyscale

Regarding claim 5, Qiao further discloses the second seal member is in sealing contact with both the main wall and the ridge of the L-shaped interior endwall of the outer lid (see figure above which shows that the L shaped end wall is engaged with the seal, and the seal extends past the endwall to engage with the main wall as well). 
Regarding claim 6, Qiao further disclsoes the lateral extension of the inner lid (as depicted in the annotation above) further includes a lateral extension end; and a finger member protrudes from the lateral extension end of the lateral extension (the finger member extends in the same direction from the lateral extension). 
Regarding claim 7, Qiao further disclsoes a portion of the second seal member is captured between the finger member and the L-shaped interior endwall of the outer lid (see annotation 
Regarding claim 8, Qiao further discloses the second seal member is in sealing contact with both the lateral extension and the L-shaped interior endwall of the outer lid (as depicted above). 
Regarding claim 9, Qiao further discloses a base cavity (20) defined in the base (22); and at least one battery cell (23) disposed in the base cavity. 
Regarding claim 10, Qiao discloses at least one cell support overmolded on the base in the base cavity, the at least one battery cell disposed on the at least one cell support (the cell support illustrated in Fig. 1 at the bottom of base 22 appears to be substantially identical or an obvious variant of an overmolded structure, see Claim Limitation section above along with MPEP §2113). 
Regarding claim 11, Qiao further discloses a cell case (24, 31, 32, see Fig. 1) at least partially surrounding the at least one battery cell (see Fig. 1); and wherein the cell case includes a support post (such as support posts that accept a screw to join the case together, see paragraph 211) integrally formed therewith. 
Regarding claim 13, Qiao does not explicitly disclose a vacuum coupled to the battery.  However, attaching the battery of modified Qiao to any device that requires electricity would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is recognized as being beneficial for making an electric device cordless, or portable (as suggested by Qiao in paragraphs 3-4). 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2020/0251696) in view of Scheucher (US 8,084,154).
Regarding claim 12, Qiao teaches a circuit board (24), but is silent regarding how the printed circuit board is secured in the cell case (see Fig. 4, for example, which illustrates the circuit board “floating” in the cell case).  More specifically, Qiao does not explicitly disclose a fastener passing through the circuit board and engaging the support post of the cell case.
Scheucher also discloses a battery pack (see abstract).
Scheucher teaches posts (402, which are posts of a grid system, see Fig. 4) that extend through holes in a printed circuit board (306) for the purpose of providing stability and rigidity to the core pack along with the circuit board (col. 11 lines 16-27).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the posts and circuit board holes/fasteners of Scheucher to the apparatus of modified Qiao in order to provide more structure and stability to the core cell and circuit board.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2020/0251696) in view of Onodera (US 2015/0207119) and Nemoto (US 6,468,692).
Regarding claims 14-18, Qiao discloses a battery comprising: 
a battery housing (see Fig. 1) including 
a base (22); 
an outer lid (21) in sealing engagement with the base (via sealant 28); 
an inner lid (partition 42, see Fig. 6) in sealing engagement with the outer lid (via gasket 43); and 
a terminal body (25, along with electrical connections, 253, that connect the terminal to the battery cell) in sealing engagement with the inner lid; and 
Qiao, in Fig. 5, discloses terminal body (25, 252), in a cavity along with a circuit board (24) and teaches an electrical connector (253) that facilitates connection from the terminal (25) to 
In other embodiments, Qiao does teach such a seal, such as in Fig.3 which shows an electrical connection between the terminal body (25, 253) and the plate (35) covering the battery cell (23).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the sealing member of Fig. 3 of Qiao to the inner lid/partition of Qiao in order to prevent water from passing through the terminal body and going into the battery cell.
Qiao teaches a battery pack but is silent regarding a pressure relief system.  More specifically, Qiao does not teach a seal layer coupled to the base, the seal layer covering a pressure relief aperture and cooperating with the battery housing to define a sealed chamber, the seal layer configured to fail if a pressure inside the battery housing exceeds a threshold pressure. 
Onodera also discloses a battery pack (see abstract).
Onodera teaches a pressure relief structure (see abstract) which comprises a vent passage for gas to escape the inside of the battery pack (see Fig. 10 which illustrates a pathway for gas to escape the inside of the pack) and a seal layer (12) that is adhered to the battery housing (11, via adhesive 81 and 82).  Onodera teaches such a configuration to allow release of gas via release of a weak adhesive 82 (as depicted in Fig. 12) and prevent a buildup of pressure within the battery pack (paragraphs 6 and 7).

Furthermore, Qiao as modified above, does not explicitly disclose that the pressure relief valve is located on the base.
However, Nemoto, which also discloses a battery pack with a pressure release function, teaches several different locations of the pressure relief valve are known and practiced in the art, including the lid (as depicted in Fig. 2) and the base (as depicted in Fig. 6).
As such, modifying Qiao to place the relief valve on the base would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution for another to yield entirely predictable results.
Regarding claim 19, Qiao, as modified above, further discloses the threshold pressure is above ambient pressure (as evidenced by the pressure needed to release the valve) and below a pressure value which would damage a cell of the battery (the pressure is below the pressure that would damage the cell, as evidenced by the pressure being released). 
Regarding claim 20, Qiao does not explicitly disclose a vacuum coupled to the battery.  However, attaching the battery of modified Qiao to any device that requires electricity would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is recognized as being beneficial for making an electric device cordless, or portable (as suggested by Qiao in paragraphs 3-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725